Citation Nr: 1300614	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for dumping syndrome status post vagotomy for duodenal ulcer with gastroesophageal reflux disease (GERD) and history of anemia and hypoglycemic symptoms.  

2.  Entitlement to an initial, compensable disability rating for scars residual to Bilroth I anastomosis with vagotomy.

3.  Entitlement to service connection for asthma.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Carl J. Poveromo, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to March 1983.

This appeal to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, in which the RO denied the Veteran's claim for a disability rating greater than 40 percent for dumping syndrome status post vagotomy for duodenal ulcer with GERD and history of anemia and hypoglycemic symptoms, granted service connection for scars, residuals of Bilroth I anastomosis with vagotomy assigning a noncompensable disability rating effective July 17, 2009, denied service connection for asthma, and denied a TDIU.  In December 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

The Board notes that, in addition to the paper claims file, there is paperless, electronic (Virtual VA)  paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reason expressed below, these matters are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.



REMAND

On his September 2010 Form 9, the Veteran checked a box indicating that he desired a Board video-conference hearing.  The requested hearing was scheduled for November 2012; the Veteran was provided notice of this hearing in October 2012.  In November 2012 correspondence, less than two weeks before the November 2012 scheduled hearing, the Veteran requested an in-person  Board hearing (Travel Board hearing) in lieu of the scheduled video-conference hearing.  While the Veteran did not file a timely motion for rescheduling his Board hearing, pursuant to 38 C.F.R. § 20.702(c), the Board nonetheless finds that the Veteran should be afforded a Travel Board hearing as it appears the Veteran missed the two week deadline by only a few days.  Accordingly, the motion to reschedule the Veteran for a Travel Board hearing is granted.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran at the earliest available opportunity. The RO should notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b)  (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141   (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


